Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 1 of 10




              quinn emanuel            trial lawyers | los angeles
              865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                          WRITER'S EMAIL ADDRESS
                                                                                                andrewschapiro@quinnemanuel.com




   November 16, 2020



   Special Master Regina Rodriguez
   Regina.rodriguez@wilmerhale.com


   Re:          Warner Records Inc. v. Charter Communications, Inc., Case No. 19-cv-00874-RBJ—
                Charter’s Reply In Support of its Motion to Compel Audible Magic

   Dear Ms. Rodriguez:

           Charter writes in support of its Motion to Compel Compliance With Subpoena Duces
   Tecum directed at Audible Magic (Dkt. 258). The Special Master should compel Audible Magic
   to (1) immediately make its source code available for review without an artificial limitation on the
   review’s length, and (2) produce or log documents related to its verification of works downloaded
   by MarkMonitor in 2016, including its transaction logs and communications relating thereto.
   Audible Magic’s source code, and its transaction logs from the 2016 MarkMonitor project, sit at
   the very core of Plaintiffs’ infringement case, and Charter must be granted meaningful access to
   this evidence so that it may test Plaintiffs’ claims.

         I.          Audible Magic Source Code Review

           There is no dispute that the Audible Magic source code is relevant and responsive to
   Charter’s subpoena. Plaintiffs’ vendor MarkMonitor used Audible Magic to identify allegedly
   infringing works contemporaneously with the transmission of MarkMonitor’s notices to Charter
   from 2012 to 2015, and again in 2016 to (purportedly) verify that the works-in-suit matched
   fingerprints allegedly created from reference files for the works-in-suit provided to Audible Magic
   by Plaintiffs. Audible Magic’s source code thus sits at the heart of Plaintiffs’ direct infringement
   case. Yet, despite the passage of over ten months since Charter served its subpoena, Audible
   Magic has yet to make its source code available for inspection.




              quinn emanuel urquhart & sullivan, llp
              LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
              LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 2 of 10




          As it currently stands, Audible Magic has agreed to only a two-day inspection in San
   Francisco, which the parties had agreed would commence on November 18, 2020.1 On the
   afternoon of November 16, 2020, however, Audible Magic’s counsel informed Charter that
   Audible Magic would not make its code available on November 18 without a court order, due to
   new COVID-related restrictions in San Francisco. Audible Magic nonetheless continues to insist
   upon an in-person review.

           Moreover, while Audible Magic will only agree to make its code available for two days,
   Audible Magic has not identified any information about the total size or organization of its
   codebase—such as total lines of code, number of modules/submodules, and how it is
   commented—that would help Charter estimate an appropriate duration for an initial review. Since
   even Audible Magic agrees that “the scope of the review, the needs of the experts, and the
   complexity of the code” are relevant to determining an appropriate review length, Audible Magic
   Resp. at 9, Audible Magic’s refusal to provide any information to Charter about its code in advance
   of the review underscores the unreasonableness of its arbitrary 2-day limitation.

            Moreover, there is no legal basis to support Audible Magic’s refusal to make its source
   code available for more than 2 days. Audible Magic has not moved to amend the operative
   Protective Order, which affords the inspecting party with unlimited access to source code as long
   as the other notice and security provisions are met. Nor is there a single model protective order,
   adopted by any jurisdiction in this country, that imposes a specific limit on the number of days that
   a party is permitted to inspect source code. And courts regularly uphold the reasonableness of
   inspections that take months to complete. See, e.g., Big Baboon Corp. v. Dell, Inc., 723 F.Supp.2d
   1224, 1229-30 (C.D. Cal. 2010) (providing 46 additional days for review after a 4 month review
   period); Activision Blizzard Inc. v. Acceleration Bay LLC, 2016 WL 4548985, *2 (N.D. Cal. Sept.
   1, 2016) (parties conducted “over two dozen days of source code review”); High 5 Games, LLC v.
   Marks, 2019 WL 1399552, *3 (D.N.J. Mar. 28, 2019) (compelling additional source code review,
   even after the party had already had “28 prior days of review”); Eagle View Technologies, Inc. v.
   Xactware Solutions, Inc., 2017 WL 5886004, at *7 (D.N.J. Nov. 29, 2017) (party conducted, in
   all, 33 days of source code review); see also See, e.g., T. Foster et al., A Lawyer’s Guide to Source
   Code Discovery, The Federal Lawyer, Feb. 2011 at 45, available at: https://www.fedbar.org/wp-
   content/uploads/2011/02/feature3-feb2011-pdf-1.pdf (“Lawyers and judges who do not appreciate
   the difficulties [of source code review] often believe that a couple of days should suffice, but that
   is almost never the case.”). This is because the law is clear: “There is, however, no source code
   exception to the production requirements of Fed.R.Civ.P. 34.” Apple Inc. v. Samsung Elecs.
   Co., 2012 WL 1595784, at *1 (N.D. Cal. May 4, 2012) (emphasis added).

           While Charter can certainly start with a two-day review period, it is unlikely to complete
   its review in that period and certainly cannot commit to such a circumscribed inspection without
   having seen the code in the first place. Audible Magic cannot deny Charter an opportunity for
   meaningful review based on amorphous concerns about the security of its code. A party wishing


   1
     The parties are continuing to work out other logistical details regarding the source code review.
   Charter is committed to completing the review as quickly and efficiently as possible. To the extent
   Charter is able to complete its review in the 2 days Audible Magic has agreed to allocate, Charter
   will promptly inform the Special Master and will withdraw this portion of the motion to compel.
                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 3 of 10




   to restrict access to its relevant, responsive source code, bears the burden of demonstrating that the
   restrictions it demands are reasonably necessary to assuage “a legitimate concern based on the risk
   of competitive harm that could result from disclosure of the source code.” MVS Studio Inc. v.
   Bingo Bean, LLC, 2011 WL 10538669, at *2 (C.D. Cal. June 24, 2011). The protections demanded
   by a producing party must be weighed against “the risk that . . . [the restrictions] will impair” the
   receiving party’s ability to litigate its claims and defenses. Id. (citing Brown Bag Software v.
   Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992)). Here, Audible Magic has not identified
   any particular security concern that can only be addressed by shortening review far beyond what
   any model protective order or case law has ever supported.

            All of the security and safety concerns that Audible Magic has articulated are addressed by
   the existing Protective Order and the parties’ agreed upon inspection protocol. Charter is sensitive
   to the importance of conducting the code review safely and securely, in a way that minimizes risk
   to all participants. Charter has agreed to an in-person review at Audible Magic’s outside counsel’s
   San Francisco office—which is precisely what Audible Magic requested to secure its code.
   Audible Magic points to the pandemic as a reason to deny Charter’s motion to compel an
   immediate inspection, but never explains why the pandemic is a limiting factor on the length of a
   review in its outside counsel’s office. And to the extent Audible Magic is concerned about
   conducting an in-person review during the pandemic, Charter has repeatedly offered to conduct a
   remote review, a step numerous courts with technology-heavy dockets have embraced. See Mot.
   at 12-13 and Exs. 28 and 29 (indicating that the International Trade Commission and Eastern
   District of Texas have implemented rules and procedures to facilitate remote code review due to
   COVID-19). Audible Magic has rejected Charter’s proposals. In short, Audible Magic should not
   be permitted to prevent Charter from conducting a meaningful in-person review due to the
   pandemic, while at the same time refusing a remote review that would obviate any risks to
   participants.

           Audible Magic’s other arguments are equally unwarranted. First, Audible Magic indicates
   that the source code review in the Cox case (litigated on the E.D. Va’s “rocket docket”) took just
   one day—but that says nothing of the amount of time necessary to assess Audible Magic’s source
   code. Audible Magic offers no evidence that Cox considered its review sufficient or complete,
   rather than simply the product of Audible Magic’s discovery recalcitrance and the procedural
   schedule in place in that litigation. There is no reason that Charter—a different company, with
   different experts, pursuing a different litigation strategy—should be constrained by Cox’s strategic
   decisions. Second, Audible Magic provides no support for its position that a code review lasting
   longer than two days is excessively burdensome. Charter has no incentive to drag out code
   review—and thus continue to pay its attorneys and experts to attend—longer than is strictly
   necessary to effectively defend this litigation. Third, Audible Magic insists that there is no
   immediate need to conduct a source code review—but that is demonstrably untrue. Charter served
   its subpoena over ten months ago, and there is less than three months left in fact discovery. As
   Charter explained, a comprehensive review of Audible Magic’s source code is a gating event for
   other crucial discovery that is yet to take place, including Charter’s 30(b)(6) depositions of Audible
   Magic and MarkMonitor, and further follow-on documentary discovery that may be required from
   Plaintiffs and its vendors. Charter’s need for an immediate and meaningful review of Audible
   Magic’s source code could not be more acute.



                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 4 of 10




           Accordingly, Charter requests an order compelling Audible Magic to immediately make
   its source code available for review and preventing Audible Magic from limiting Charter’s review
   to two days, a duration not provided for by the operative Protective Order, which Audible Magic
   never challenged. Alternatively, Charter requests an order requiring Audible Magic to make its
   code available remotely. Audible Magic should not be permitted to insist that the pandemic
   precludes an in-person inspection of a reasonable length, while at the same time rejecting a remote
   review. Audible Magic may not immunize core evidence of direct infringement in this case from
   scrutiny.

       II.    Audible Magic Should Be Compelled To Produce Its Non-Privileged Documents
              Relating to the 2016 Project, Including Its 2016 Transaction Logs, And Log Any
              Privileged, Responsive Evidence

              a. The 2016 Audible Magic Transaction Logs Are Highly Relevant and Provide
                 Information That is Not Otherwise Available

           Audible Magic refuses to produce a complete set of its transaction logs relating to the
   works-in-suit, and related documents and communications, which are responsive to at least
   Request Nos. 2, 3, 15, and 19. As set forth in greater detail in Charter’s Motion to Compel
   Production of the Hash Report, Dkt. 266, Plaintiffs’ vendor MarkMonitor generated and sent
   notices of alleged infringement to Charter from 2012-2015, which are the predicate for Plaintiffs’
   claims in this case. Dkt. 266 at 3-4. However, at the time the notices were sent, MarkMonitor
   never actually downloaded the allegedly infringing files from any Charter user. Id.2 Lacking
   substantiation of the alleged infringement, Plaintiffs later asked MarkMonitor to download and
   Audible Magic to verify copies of the infringing files in February 2016, 10 months after the last
   notice at issue was sent. Id. at 4-5. Specifically, Plaintiffs (through the RIAA) directed
   MarkMonitor to download 7,200 torrent files with Info Hashes that matched the files identified in
   the notice letters sent to Charter, and send them to Audible Magic to determine whether the files
   matched sound recordings in Audible Magic’s database. Mot. Ex. 18. It is these files, downloaded
   by MarkMonitor in 2016, that were supposedly verified by Audible Magic during the 2016 Project,
   that Plaintiffs intend to present to the jury in this case as evidence of infringement and the alleged
   accuracy of the notices sent to Charter from 2012 to 2015. See Pls. Resp. to Mot. to Compel Hash
   Report, Dkt. 287 at 14 (“Plaintiffs will prove direct infringement of the works in suit by, among
   other things, demonstrating that … the 2016 downloads contain infringing copies of Plaintiffs’
   authentic works.”).

           Plaintiffs have directed Audible Magic to withhold its records of the 2016 file matching,
   thus seeking to use the fruits of the 2016 Project as their central evidence in this litigation, while
   at the same time contending that the transaction logs generated by Audible Magic (which identify
   matches or lack thereof as well as show the specific sound recording that Audible Magic’s system
   associates with particular Info Hashes) are irrelevant or work product. Denying Charter discovery
   of the transaction logs generated as part of the 2016 Project would effectively require the parties


   2
      Instead, MarkMonitor identified and downloaded a torrent once (not from a Charter subscriber)
   and sent that file to Audible Magic to match in its reference database. MarkMonitor did not save
   the files it sent to Audible Magic for verification either.
                                                     4
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 5 of 10




   and the Court to accept Plaintiffs’ ipse dixit that the files downloaded by MarkMonitor in 2016
   matched the works in suit and the works identified on the notices sent to Charter. This is
   particularly troubling since it appears that Audible Magic was asked to match approximately 7,200
   hashes provided by MarkMonitor and was only able to do so for about half of them (3,700). 3
   Charter is entitled to analyze the methodology and results of the 2016 Project to determine whether
   they are consistent with Plaintiffs’ evidence of alleged infringement—and neither Plaintiffs nor
   Audible Magic can meaningfully dispute that the requested documents are key to doing so.4

              b. Plaintiffs Waived Their Right to Object to the Audible Magic Subpoena

            Plaintiffs’ November 2, 2020 submission to the Special Master should be given no weight
   in the Special Master’s determination of Charter’s motion to compel because Plaintiffs waived
   their right to object. Plaintiffs delayed raising these objections for almost a year—staying silent
   after receiving the notice of subpoena and being copied on numerous communications with
   Audible Magic. It was not until September 2020, when Plaintiffs argued that they should not be
   required to produce their Hash Report at least in part because some of the underlying fact evidence
   could be obtained from Audible Magic, that Charter definitively learned of the existence of the
   withheld 2016 transaction logs. See Golinveaux Dec. ¶ 42; see also Pls. Opp. Br., Dkt. 280 at 4 &
   n.4. Plaintiffs cannot, on one hand, argue that Charter should be foreclosed from obtaining the
   Hash Report because the underlying evidence can be sought from Audible Magic and on the other
   vehemently object to Charter’s access to the Audible Magic evidence.

            Federal Rule of Civil Procedure 45(d)(2)(B) requires objections to a subpoena to be served
   “before the earlier of the time specified for compliance or 14 days after the subpoena is served.”
   Charter served its subpoena on Audible Magic on December 20, 2019, requesting that responsive
   documents be produced by January 15, 2020. It is not the case, as Plaintiffs maintain, that the
   strict time constraints of Rule 45(d)(2)(b) do not apply to them because they are not the “person
   commanded to produce documents” under the subpoena--the law unequivocally requires a party
   to move to quash a subpoena before the third party’s deadline for compliance. Wiley v. Covad
   Commc’ns Co., 2010 WL 1225035, at *1 (D. Colo. Mar. 29, 2010) (Hegarty, M.J.) (denying
   Plaintiff’s renewed motion to quash as untimely, since it was filed ten days after the [nonparty]
   subpoena’s date of compliance).




   3
     For example, only 3,700 audio files have been produced to Charter on a Hard Drive that Plaintiffs
   represent reflect verified works-in-suit.
   4
      The 2016 SOW between the RIAA (on behalf of Plaintiffs) and MarkMonitor called for this
   Audible Magic matching to be concluded during the 30 days following the SOW’s January 29,
   2016 effective date. Thus, the transaction logs at issue are primarily from January and February
   2016, which is within the claims period. However, to the extent there are any additional transaction
   logs or other documents or communications related to the 2016 Project that fall outside the claim
   period, they should be produced. For the reasons outlined herein, these documents represent
   precisely the kind of discrete and limited post-claim period documents that the Special Master has
   previously ordered produced. See Dkt. 181 at 5 (“In certain instances, however, Charter has
   demonstrated that certain limited post-claim documents are relevant and should be produced.”).
                                                    5
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 6 of 10




           Indeed, in the principal case Plaintiffs rely on, Chevron Corp. v. Stratus Consulting, Inc.,
   2010 WL 2135217, at *4 (D. Colo. May 25, 2010), Magistrate Judge Hegarty explained that
   “unjustified delay, inexcusable conduct, or bad faith” can justify a waiver of the right to object to
   a subpoena on privilege grounds—and found that an unexplained delay of under two months
   constituted an “unjustified delay.” Plaintiffs likewise offer no explanation for their ten-month
   delay, instead pointing to generic objections to different discovery requests directed at Plaintiffs
   that Plaintiffs say should have put Charter on notice of their objection to the subpoena. But that is
   not the way discovery works. A party is required to raise specific objections on a request-by-
   request basis—neither blanket nor general objections are recognized as effective under current
   law. See, e.g. E.E.O.C. v. Outback Steakhouse of FL, Inc., 251 F.R.D. 603, 608 (D. Colo. 2008)
   (the “burden of showing that the requested discovery is objectionable . . . cannot be satisfied by
   merely asserting a boilerplate objection to discovery without providing concrete substantiation.”)
   (internal citation omitted). Moreover, the two “objections” to which Plaintiffs point were served
   on March 26, 2020 (to Charter’s Second Set of Requests for Production) and April 29, 2020
   (Objection To Production of Hash Report)—three months after service of the Audible Magic
   subpoena. Even if objections to one set of discovery requests could be deemed effective as to an
   entirely different set of discovery requests—a proposition for which Plaintiffs have offered no
   supporting authority—the months of delay would make the March and April objections untimely
   anyway.

            Plaintiffs’ reliance on their April 29 objection to producing the Hash Report further
   exemplifies their “inexcusable conduct” and “bad faith” in objecting to the Audible Magic
   subpoena. Plaintiffs maintain that “[t]o suggest that Plaintiffs objected to production of the hash
   report, but not the information contained within the hash report, is nonsensical.” Dkt. 280 at 3.
   But, as noted above, the position they now deride as “nonsensical” was their exact position for the
   first nine months after the Audible Magic subpoena issued. Plaintiffs, from December 2019 to
   September 2020, (1) knew about the Audible Magic subpoena; (2) lodged no objection to the
   Audible Magic subpoena; (3) assumed that the transaction logs had been produced to Charter; and
   (4) opposed production of the 2016 Hash Report on the very ground that the data it contained was
   available from Audible Magic. The Special Master should not reward Plaintiffs’ evident
   gamesmanship by permitting them to now object to the production of documents they assumed
   had been produced for months, without objection. Plaintiffs’ response brief should not be
   considered.

              c. The Special Master Should Deny Plaintiffs’ Request to Transfer This Motion
                 to Magistrate Judge Hegarty and Should Compel Audible Magic to Produce
                 the 2016 Data and a Privilege Log

                  1. Plaintiffs Have No Colorable Basis to Assert Work Product Protection For
                     the 2016 Transaction Logs

           The transaction logs were generated as part of Audible Magic’s ordinary course of
   business. Whether or not a particular Info Hash matches a work in Audible Magic’s database is a
   factual determination, neither informed nor determined by counsel. It is axiomatic that neither the
   attorney-client privilege nor the attorney-work product doctrine shields discovery into underlying
   facts. See, e.g., Marcin Eng’g, LLC v. Founders at Grizzly Ranch, LLC, 219 F.R.D. 516, 525 (D.
   Colo. 2003) (noting that the work product “doctrine applies to documents and tangible things
                                                    6
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 7 of 10




   prepared by a party in anticipation of litigation. . . . It does not apply to facts underlying or
   contained in such documents.”).

           Nonetheless, seeking to avoid production of this core unprivileged evidence, Plaintiffs
   belatedly assert work product protection, and, on that basis, request that this motion be referred to
   Magistrate Judge Hegarty. However, while Plaintiffs broadly characterize the 2016 Audible
   Magic transaction logs as “work product,” they fail to establish the prima facie basis for attorney
   client privilege or attorney work product protection. See Cline v. Adv. Med. Optics, Inc., 2009 WL
   585507, at *2-3 (E.D. Tex. Mar. 6, 2009). At most, Plaintiffs say that the logs were information
   the “Plaintiffs’ lawyers were considering when assembling” their claims, and accordingly assert
   that Charter has no valid reason to compel their production. But the mere fact “lawyers were
   considering” certain information when thinking about filing a case does not by any stretch
   transform that information into work product. See Resolution Tr. Corp. v. Dabney, 73 F.3d 262,
   266 (10th Cir. 1995) (“Because the work product doctrine is intended only to guard against
   divulging the attorney’s strategies and legal impressions, it does not protect facts concerning the
   creation of work product or facts contained within work product.”). Additionally, even if Plaintiffs
   had established prima facie evidence that the logs are work product (which they cannot), any work
   product protection has been waived because Plaintiffs rely on the files MarkMonitor downloaded
   and Audible Magic allegedly verified to prove their direct infringement case. See, e.g., Chevron
   Corp. v. Stratus Consulting, Inc., 2010 WL 3923092, at *10 (D. Colo. Oct. 1, 2010) (Hegarty,
   M.J.) (“fundamental fairness precludes Plaintiffs from using [communications] as a shield from
   production after wielding the conclusions from disclosure of these communications as a multi-
   billion dollar damages sword”).

            Plaintiffs assertion that Charter has access to the underlying information provided by the
   2016 transaction logs is both false and irrelevant. Since Plaintiffs have not (and cannot) establish
   the foundational facts to support assertion of attorney-client privilege or attorney work product,
   whether they believe there are alternative sources for this evidence is immaterial. Plaintiffs’
   assertion is also factually inaccurate. That Plaintiffs have produced the actual files successfully
   downloaded by MarkMonitor in 2016 is no substitute for the Audible Magic transaction logs. First,
   and most fundamentally, access to the evidence that Plaintiffs have produced, which allegedly
   corroborates their claims, is no substitute for access to the evidence that they have selectively
   withheld, which would undermine them. And Plaintiffs’ intimation that Charter could use the files
   produced to simply recreate the transaction logs by hiring Audible Magic—Plaintiffs’ purported
   litigation consultant—is absurd. By definition, any reports that Charter commissioned now to
   verify the Plaintiffs’ digital files using the Audible Magic database would not be the same evidence
   that Plaintiffs relied on four years ago to identify allegedly infringed works. Moreover, while
   Charter may be able to commission Audible Magic to identify the digital files that Plaintiffs have
   chosen to produce, that is not evidence regarding the files that Plaintiffs could not verify and chose
   not to produce. Charter is entitled to production of the evidence that is directly probative of the
   bases for the en masse infringement notices Plaintiffs’ agents sent to Charter and the reliability (or
   unreliability) of the automated system Plaintiffs relied upon to generate those notices.




                                                     7
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 8 of 10




                  2. Transferring This Motion to Judge Hegarty Would Be Premature, as the
                     Hash Report Motion Does Not Control Discoverability of the Transaction
                     Logs

           While Charter does not dispute that Magistrate Judge Hegarty—pursuant to his oral order
   retaining jurisdiction over privilege issues—will ultimately decide Plaintiffs’ (belated and
   specious) assertion of work product protection over the transaction logs and other documents
   related to the 2016 Project, Plaintiffs’ request to transfer this motion to Magistrate Judge Hegarty
   is premature. First, this motion presents issues that are not before Judge Hegarty and are not
   coextensive with the relief requested in Charter’s pending motion to compel production of the
   Hash Report. Unlike the Hash Report, which Plaintiffs insist was “initially prepared by outside
   counsel,” the Audible Magic transaction logs were generated by Audible Magic (not counsel) for
   the purpose of verifying a list of works downloaded by MarkMonitor in 2016. Dkt. 280 at 2. In
   their brief in opposition to the motion to compel the Hash Report, Plaintiffs concede that
   “production of data from Audible Magic’s files would be a lesser intrusion into Plaintiffs’ work
   product than requiring production of the attorney-created and directed Hash Report that also
   contains other information.” Dkt. 287 at 16 n.7. Indeed, whether or not the Court finds the Hash
   Report to be protected from disclosure by the attorney work product doctrine, which it is not for
   the reasons set forth in Dkt. 266, that decision is not determinative of whether Audible Magic
   should be compelled to produce the transaction logs (and at least log communications relating
   thereto). Unlike the Hash Report, the Audible Magic transaction logs were created in the ordinary
   course of business from a database that—by Plaintiffs’ own characterization—was available to
   anyone who wanted to pay for the service. Audible Magic’s matching process was not created by
   lawyers or for litigation. And the merits aside, as explained above, there is a substantial likelihood
   that Plaintiffs waived any work product protection attendant to the transaction logs due to their
   untimely objection, but did not necessarily do so with respect to the Hash Report.

           Accordingly, the pendency of Charter’s motion to compel production of the Hash Report
   is no reason to transfer this motion to Magistrate Judge Hegarty. The Hash Report and the 2016
   transaction logs are separate sets of documents subject to different arguments, and so Magistrate
   Judge Hegarty’s resolution of the motion to compel production of the Hash Report will not resolve
   the parties’ dispute over the transaction logs. As explained below, Charter should be afforded the
   opportunity to challenge Plaintiffs’ newfound assertion of work product protection over the 2016
   transaction logs and related documents with the benefit of a privilege log and a fulsome
   understanding of the documents being withheld.

                  3. Audible Magic Should Be Compelled to Produce a Privilege Log

           At a minimum, transferring this motion to Magistrate Judge Hegarty at this juncture would
   be premature, because neither Audible Magic nor Plaintiffs have provided a privilege log of
   withheld, responsive documents in Audible Magic’s possession beyond identifying the transaction
   logs. While Magistrate Judge Hegarty has the authority to determine whether work product
   protection attaches to the requested documents, the Special Master can and should order Audible
   Magic to log the documents they are withholding. Federal Rule of Civil Procedure 45(e)(2)(A)(ii)
   provides that “[a] person withholding subpoenaed information under a claim that it is privileged
   or subject to protection as trial-preparation material must … describe the nature of the withheld

                                                     8
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 9 of 10




   documents, communications, or tangible things in a manner that, without revealing information
   itself privileged or protected, will enable the parties to assess the claim.” Courts have repeatedly
   required third parties to produce privilege logs under Rule 45(e). See, e.g., Cty. Of Jacksonville v.
   Shoppes of Lakeside, Inc., 2016 WL 7227566, at *1 (M.D. Fla. Jan. 7, 2016) (noting that
   nonparty’s failure to attach a privilege log to its motion seeking to quash a subpoena for requesting
   privileged documents “make[s] it difficult for the Court to analyze whether and what relief, if any,
   should be granted.”); Bennie v. Munn, 2013 WL 4761383, at *1 (D. Neb. Sept. 4, 2013) (explaining
   that Magistrate Judge had previously ordered nonparty to provide a privilege log and submit
   documents thought to be privileged in camera).

           Contrary to Audible Magic’s assertion—unsupported by any legal authority—that it need
   not produce a log, nothing in the text of Rule 45 enables Audible Magic to evade its obligation to
   produce a privilege log to the extent it withholds responsive documents. Indeed, the Special
   Master required third party MarkMonitor to produce a privilege log detailing documents over
   which Plaintiffs assert privilege. Dkt. 253 at 9 (“MarkMonitor should amend its responses to
   identify requests for which documents are being withheld and to identify such documents on a
   privilege log, including but not limited to, communications with Plaintiffs’ counsel in this
   matter.”). In doing so, the Special Master expressly rejected the precise argument Audible Magic
   now makes. Dkt. 253 at 12 (“[S]ince MarkMonitor acknowledges that it withheld certain
   documents as privileged or based upon a common interest protection, MarkMonitor must know
   which documents are being withheld pursuant to a claim of protection, even if the privilege or
   other protection is the Plaintiffs’. Thus, it is not unreasonable that MarkMonitor should log and
   identify the basis for the withholding of such documents.”).

           Regardless, in no event is it appropriate for the Special Master to transfer this motion to
   Magistrate Judge Hegarty at this juncture. As Charter indicated in its opening brief, at the time
   Charter filed this motion to compel, Audible Magic had not identified any meaningful reason why
   it was withholding documents related to the 2016 Project—and in fact denied that any such
   documents existed. Now that Audible Magic has acknowledged the existence of the 2016
   transaction logs, and identified the work product doctrine as the basis for its decision to withhold
   them (and potentially additional documents), it should have to produce a privilege log identifying
   and describing the withheld documents. Ordering it to do so (1) is within the Special Master’s
   power; (2) will present Magistrate Judge Hegarty with the clearest record of what specific
   documents are in dispute; and (3) will enable Charter to file a specific and targeted motion to
   compel.

            A privilege log is especially important to clarify the universe of withheld documents. It is
   difficult to believe Audible Magic’s representation that the transaction logs are the only documents
   it is withholding on the basis of privilege or work product protection related to the 2016 Project.5


   5
     Additionally, according to a spreadsheet produced by Audible Magic listing its invoices to RIAA,
   Plaintiffs initiated a “Music Compliance ID Service” project with Audible Magic beginning in
   January 2018 and running through May 2018. Similarly, in November 2018, shortly before this
   case was filed, Audible Magic invoiced RIAA for “transactions totaling 111,978.” If either
   project, like the 2016 project, related to this litigation the relevant materials would obviously need
   to be logged.
                                                     9
Case 1:19-cv-00874-RBJ-MEH Document 294 Filed 11/16/20 USDC Colorado Page 10 of 10




    It is highly unlikely that transaction logs represent the only correspondence between Audible
    Magic and MarkMonitor and/or the RIAA or its counsel, or that Audible Magic generated no other
    documents related to the 2016 Project. Yet Audible Magic has neither produced nor logged any
    additional documents related to the 2016 Project. The Special Master should compel Plaintiffs to
    log (or produce) all documents in its possession related to the 2016 Project, so that Charter has
    notice of the specific privilege claims, and so that Magistrate Judge Hegarty has a clear record to
    the extent further motion practice is necessary to address Plaintiffs’ assertion of work product
    protection.

       III.    Conclusion

            For the foregoing reasons, the Special Master should compel Audible Magic to proceed
    with an immediate source code review that is not limited to two days. The Special Master should
    further compel Audible Magic to produce or log the transaction logs from the 2016 Project and
    any related documents or communications.


    Respectfully submitted,

    /s/Andrew Schapiro

    Andrew Schapiro




                                                    10
